DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 4, 5, 13, 14, 16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claims 1 and 13, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein a constituent material of the hole injection layer comprises an ink, a nano material, and an organic material, a mass ratio of the ink in the hole injection layer ranges from 1% mole to 10% mole, a mass ratio of the nano material in the hole injection layer ranges from 0.5% mole to 5% mole%, and the organic material is continuous in the hole injection layer, in combination with the remaining limitations recited in claims 1 and 13.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claims 1 and 13. Therefore, claims 1 and 13 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2, 4, 5, 14, 16 and 18-20 are also allowed as they depend from an allowed base claim.
Yoshioka et al. disclose an array substrate (1); a plurality of pixel defining portions (5), wherein the pixel defining portions are spaced apart from each other on the array substrate; a plurality of pixel units (R/G/B), wherein each of the pixel units comprises: a plurality of sub-pixels (R/G/B), each of the sub-pixels disposed between corresponding adjacent pixel defining portions, each of the sub-pixels comprising: a light emitting layer (33) for emitting light; and a hole injection layer (31), wherein a thickness of the hole injection layer is positively correlated with a wavelength of light emitted by a corresponding light emitting layer (Fig. 1) (the hole injection layer 31 of the red color R has a thickness of 125nm, the thickness of the hole injection layer green G is 65nm, the hole injection layer 31 in blue B has a thickness of 20nm; the red wavelength is larger than the green wavelength, the green wavelength is larger than the blue wavelength, therefore the thickness of the corresponding hole injection layer is positively correlated with the wavelength of light emitted by the corresponding light emitting layer).
Yoshioka et al. does not disclose or render obvious wherein a constituent material of the hole injection layer comprises an ink, a nano material, and an organic material, a mass ratio of the ink in the hole injection layer ranges from 1% mole to 10% mole, a mass ratio of the nano material in the hole injection layer ranges from 0.5% mole to 5% mole%, and the organic material is continuous in the hole injection layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        May 31, 2022